DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on November 25, 2020 has been entered.  Applicant has amended claims 1, 3, 5, 9, and 11-14 and added claims 17 and 18.  Claims 1-18 are now pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a receiver of the processing server storing a claim request, […], in claim 9;
a transmitter of the processing server electronically transmitting authentication credentials to a computing device, […], in claim 9;
the receiver of the processing server receiving at least the authentication credentials and revised credentials from the computing device, in claim 9;
the receiver of the processing server receiving a public key of a cryptographic key pair, in claim 9;
the processing server updating the specific entity profile […], in claim 9;
wherein the transmitter of the processing server electronically transmits a private key of the cryptographic key pair to the computing device, in claim 12; 
the processing server generating a hash value for the specific entity profile, in claim 14; 
the receiver of the processing server receiving a purchase order […], in claim 18;
the receiver of the processing server receiving a digitally signed acknowledgment message […], in claim 18;
the processing server generating an irreversible hash value […], in claim 18; and 
the processing server inserting the irreversible generated hash value into the digital ledger, in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-16 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claim 9 recites, in part, “a memory of a processing server storing a plurality of entity profiles on 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 9-16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 	Claim 9 recites, in part, “the processing server updating the specific entity profile stored on the blockchain […].”  The scope of this limitation is unclear because Applicant does not explicitly indicate that “the processing server” is part of the claimed system, rather, the system of claim 9 only includes a memory of a processing server, a receiver of the processing server, and a transmitter of the processing server.  Accordingly, any actions/steps performed by the processing server (e.g., updating the specific entity profile) would be outside the scope of the claimed invention.  It is unclear if the updating the specific entity profile limitation is merely describing actions performed by an unclaimed device/server (i.e. is providing non-functional descriptive material), or if the [entire] processing server is intended to 
	Regarding claims 9-16 and 18:  The following claim limitations invoke 35 U.S.C. 112(f):  a receiver of the processing server storing a claim request, […], in claim 9; a transmitter of the processing server electronically transmitting authentication credentials to a computing device, […], in claim 9; the receiver of the processing server receiving at least the authentication credentials and revised credentials from the computing device, in claim 9; the receiver of the processing server receiving a public key of a cryptographic key pair, in claim 9; the processing server updating the specific entity profile […], in claim 9; wherein the transmitter of the processing server electronically transmits a private key of the cryptographic key pair to the computing device, in claim 12; the processing server generating a hash value for the specific entity profile, in claim 14; the receiver of the processing server receiving a purchase order […], in claim 18; the receiver of the processing server receiving a digitally signed See e.g., Specification [0007-0012]; [0081-0082]; [0086-0087].  With respect to the transmitter of the processing server, the disclosure only describes the transmitter in terms of its functionality (i.e. what steps the transmitter could perform), however, the disclosure fails to provide any indication as to what structure, if any, makes up the transmitter.  See e.g., Specification [0007-0012]; [0081]; [0083]; [0086]; [0089].  Since the specification fails to disclose what structure (or material or actions) will perform the recited function(s), claims 9-16 and 18 are found to be indefinite and are rejected under 35 U.S.C. 112(b).  
	Additionally, with respect to the processing server, Applicant’s disclosure indicates that “the processing server 102 of FIG. 1 may be implemented in the computer system 900 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods […].”  Specification [0095].  Accordingly, under the broadest reasonable interpretation, it is possible that the processing server is only software.  In the scenario where the per se).  Claims directed to software per se are not patentable subject matter.  In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994).  Examiner recommends drafting claims 9-16 and 18 so that they do not invoke 112(f).  For example, claim 9 could be amended to recite “A system for entity claiming in a services platform, comprising: a processor; and a memory storing non-transitory computer readable instructions that, when executed by the processor, cause the processor to perform the steps of: storing a plurality of entity profiles in a blockchain, wherein each entity profile includes at least identifying information, the processing server being a node in a blockchain network; […], etc.”   Drafting claim 9 and its dependent claims in this manner would overcome this rejection. 	 Additionally, or alternatively, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a process (i.e. claims 1-8 and 17) and a machine (i.e. claims 9-16 and 18).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent 
storing, by a processing server, a plurality of entity profiles in a blockchain, wherein each entity profile includes at least identifying information, the processing server being a node in a blockchain network;
receiving, by a receiver of the processing server, a claim request, wherein the claim request includes at least the identifying information included in a specific entity profile of the plurality of entity profiles;
electronically transmitting, by a transmitter of the processing server, authentication credentials to a computing device;
receiving, by the receiver of the processing server, at least the authentication credentials and revised credentials from the computing device;
receiving, by the receiver of the processing server, a public key of a cryptographic key pair; and
updating, by the processing server, the specific entity profile stored on the blockchain to include at least the revised credentials and the public key by executing a query on the blockchain.
Here the claim recites the abstract idea of managing various user data (e.g., by querying, updating, receiving, storing, and/or providing user data) which is needed for a transaction and/or authentication.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction (e.g. account management between a user/entity and a service platform).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processing server) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite a 
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional elements of:  a processing server that is a node is a blockchain network; a receiver of the processing server, where the receiver receives data/information from a computing device; and a transmitter of the processing server, where the transmitter electronically transmits to a computing device.  The processing server, receiver and transmitter are all recited at a high-level of generality (i.e., as a computer, or computing component, performing generic computer functions such as sending data, receiving data, analyzing data, etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Similarly, independent claim 9 recites the additional elements of:  a processing server; a memory of a processing server; a receiver of the processing server, where the receiver receives data/information from a computing device; a transmitter of the processing server configured to electronically transmit to a computing device.  As with claim 1, claim 9 also recites these devices/components at a high-level of generality such that they amount to no more than mere 
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components to implement the abstract idea (e.g., to receive data, provide data, analyze data, etc.) amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, applicants disclosure does not provide any indication that the various computing components are anything other than generic, off-the-shelf computer components (see for example Specification [0095-0099]), and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	Therefore, claims 1 and 9 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-8 and 10-16 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  The additional recited limitations in dependent claims 2-8 and 10-16 only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Dependent claims 17-18 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lof et al. (US 2014/0310779 A1) (“Lof”) in view of Fromknecht et al.: "A Decentralized Public Key Infrastructure with Identity Retention", 11 November 2014 (2014-11-11), XP055572023, Retrieved from the Internet <URL:https://eprint.iacr.org/2014/803.pdf> [retrieved on 2-25-2021] (“Fromknecht”).Regarding Claim 1:  Lof discloses a method for entity claiming in a services platform, comprising:
storing, by a processing server, a plurality of entity profiles, wherein each entity profile includes at least identifying information (See at least Lof [0012]; [0064]; [0066]; [0113].  Where a plurality of entity profiles (i.e. user profiles) are stored by a processing server (e.g., in an account database of an access management system), wherein each entity profile includes at least identifying information (e.g., user identifiers, passwords, email addresses, etc.).);
receiving, by a receiver of the processing server, a claim request, wherein the claim request includes at least the identifying information included in a specific entity profile of the plurality of entity profiles (See at least Lof [0067-0068]; [0078]; [0158].  Where a claim request (i.e. request) is received by a receiver of the processing server (i.e. by a module of the access management system), wherein the claim request includes at least the identifying information (i.e. user );
electronically transmitting, by a transmitter of the processing server, authentication credentials to a computing device (See at least Lof [0073]; [0154].  Where authentication credentials (i.e. a cookie) are electronically transmitted by a transmitter of the processing server (i.e. by a module of the access management system) to a computing device (i.e. client device).);
receiving, by the receiver of the processing server, at least the authentication credentials from the computing device (See at least Lof [0107]; [0153].  Where at least the authentication credentials (i.e. the cookie) is received by the receiver of the processing server (i.e. by a module of the access management system) from the computing device (i.e. client device).).
	Lof discloses where an account module stores, generates and otherwise manages user accounts (e.g., user profiles).  Lof [0066].  For example, the account module facilitates the registration of users and the creation of user accounts for the registered users, and the account module stores account information, such as user profiles and login credentials (including user identifiers, passwords,  email addresses, etc.) in an account database.  Lof [0066]; [0113].  Lof also discloses that the user identifier includes an index and that the index is used to select an encryption key from a table of encryption keys.  Lof [0026]; [0126-0127].  The user profile is encrypted using an initialization vector and an encryption key corresponding to a selected key index.  Lof [0186].  However, Lof does not explicitly disclose:  where the plurality of entity profiles are stored in a blockchain by the processing server, the processing server being a node in a blockchain network; receiving, by the receiver of the processing server, revised credentials; receiving, by the receiver of the processing server, a public key of a cryptographic key pair; or updating, by the processing server, the specific entity profile stored on the blockchain to include at least the revised credentials and the public key by executing a query on the blockchain.  

where the plurality of entity profiles are stored in a blockchain by the processing server, the processing server being a node in a blockchain network (See at least Fromknecht Pg. 3 “we treat the Namecoin blockchain as a public, permanent ledger, to which information can be “posted". We refer to the entity writing the posted information to the ledger as the “block miner"”; Pgs. 4-5 Section 4.1.  Where the plurality of entity profiles (i.e. identities) are stored in a blockchain (i.e. blockchain) by the processing server (i.e. block miner), the processing server being a node in a blockchain network (i.e. indicated by the fact that the block miner publishes a block to the blockchain).); 
receiving, by the receiver of the processing server, revised credentials from the computing device (See at least Fromknecht Pgs. 5-6 Section 4.2.  Where the receiver of the processing server (i.e. block miner) receives revised credentials (e.g., a digital signature signed by the new secret key (i.e. signature 2)) from the computing device (i.e. from the identity owner computer).); 
receiving, by the receiver of the processing server, a public key of a cryptographic key pair (See at least Fromknecht Pgs. 5-6 Section 4.2.  Where the receiver of the processing server (i.e. block miner) receives a public key (i.e. new public key (i.e. pknew)) of a cryptographic key pair (i.e. new public key and the new secret key).); and
updating, by the processing server, the specific entity profile stored on the blockchain to include at least the revised credentials and the public key by executing a query on the blockchain (See at least Fromknecht Pgs. 5-6 Section 4.2; also see Pg. 7 Sections 4.3-4.4.  Where the processing server (i.e. block miner) updates the specific entity profile (i.e. identity, e.g., the identity of the owner requesting the update) stored on the blockchain to include at least the revised credentials (e.g., a digital signature signed by the new secret key (i.e. signature 2)) and the new)) by executing a query on the blockchain (i.e. by verifying that pkold corresponds to the id by traversing the blockchain for the id).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of storing, generating and managing user accounts, to include the teachings of Fromknecht, in order to provide a decentralized architecture offering inherent fault tolerance, redundancy, and transparency while providing the expected features of a full-fledged Certificate Authority, including public key registration, update, revocation and recovery, as well as public key lookup and verification (Fromknecht Pg. 14 Section 8).	
Examiner Note:  The phrase “the processing server being a node in a blockchain network”, found in the storing step, is non-functional descriptive material as it only describes, at least in part, details about the processing server, however, the fact that the processing server is a node in the blockchain network fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the storing process for a blockchain node differs from a computing device (e.g., a server) that is not a blockchain node.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 2 and 10:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Fromknecht further discloses wherein the public key is received from the computing device (See at least Fromknecht Pgs. 4-5 Section 4.1.  Where the public key (e.g., the online public key, the offline public key) is received from the computing device (i.e. from the identity owner computer).).

Regarding Claims 5 and 13:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Lof further discloses wherein receiving the authentication credentials and revised credentials further includes receiving a unique identifier for the specific entity profile (See at least Lof [0012]; [0068]; [0107]; [0153].  Where a unique identifier (i.e. user identifier) for the specific entity profile (i.e. profile) is received (e.g., from a cookie containing the user identifier).).	Fromknecht further discloses where updating, by the processing server, the specific entity profile further includes inserting the unique identifier into the specific entity profile (See at least Fromknecht Pgs. 5-6 Section 4.2; also see Pg. 7 Sections 4.3-4.4.  Where updating, by the processing server (i.e. block miner), the specific entity profile (i.e. identity, e.g., the identity of the owner requesting the update) further includes inserting the unique identifier (i.e. identity id) into the specific entity profile.).

Regarding Claims 6 and 14:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Lof further discloses:
generating, by the processing server, a hash value for the specific entity profile (See at least Lof [0063]; [0125].  Where the processing server (i.e. access management system associated with the media content provider) generates a hash value (i.e. hash, e.g., HMAC) for the specific entity profile (i.e. for the profile).); and 
storing, in the memory of the processing server, the generated hash value (See at least Lof [0063]; [0066]; [0113]; [0125-0127].  Where the generated hash value (i.e. hash, e.g., HMAC) is stored in the memory of the processing server (i.e. in the account database of the access management system).  Note that the hash (e.g., HMAC) is part of the user identifier, and the ).

Regarding Claim 9:  Lof discloses a system for entity claiming in a services platform, comprising:
a memory of a processing server configured to store a plurality of entity profiles, wherein each entity profile includes at least identifying information (See at least Lof [0012]; [0064]; [0066]; [0113].  Where a memory of a processing server (i.e. an account database of an access management system) stores a plurality of entity profiles (i.e. user profiles), wherein each entity profile includes at least identifying information (e.g., user identifiers, passwords, email addresses, etc.).);
a receiver of the processing server storing a claim request, wherein the claim request includes at least the identifying information included in a specific entity profile of the plurality of entity profiles (See at least Lof [0067-0068]; [0078]; [0158].  Where a claim request (i.e. request) is stored (i.e. stores data representing each request) by a receiver of the processing server (i.e. by a module of the access management system), wherein the claim request includes at least the identifying information (i.e. user identifier) included in a specific entity profile (i.e. profile) of the plurality of entity profiles (i.e. user profiles).); and
a transmitter of the processing server electronically transmitting authentication credentials to a computing device (See at least Lof [0073]; [0154].  Where authentication credentials (i.e. a cookie) are electronically transmitted by a transmitter of the processing server (i.e. by a module of the access management system) to a computing device (i.e. client device).), wherein
the receiver of the processing server receiving at least the authentication credentials from the computing device (See at least Lof [0107]; [0153].  Where at least the authentication credentials ).
	Lof discloses where an account module stores, generates and otherwise manages user accounts (e.g., user profiles).  Lof [0066].  For example, the account module facilitates the registration of users and the creation of user accounts for the registered users, and the account module stores account information, such as user profiles and login credentials (including user identifiers, passwords,  email addresses, etc.) in an account database.  Lof [0066]; [0113].  Lof also discloses that the user identifier includes an index and that the index is used to select an encryption key from a table of encryption keys.  Lof [0026]; [0126-0127].  The user profile is encrypted using an initialization vector and an encryption key corresponding to a selected key index.  Lof [0186].  However, Lof does not explicitly disclose:  where the plurality of entity profiles are stored on a blockchain by the processing server, the processing server being a node in a blockchain network; the receiver of the processing server receiving revised credentials; the receiver of the processing server receiving a public key of a cryptographic key pair; or the processing server updating the specific entity profile stored on the blockchain to include at least the revised credentials and the public key by executing a query on the blockchain.  
	Fromknecht, on the other hand, teaches:
where the plurality of entity profiles are stored on a blockchain by the processing server, the processing server being a node in a blockchain network (See at least Fromknecht Pg. 3 “we treat the Namecoin blockchain as a public, permanent ledger, to which information can be “posted". We refer to the entity writing the posted information to the ledger as the “block miner"”; Pgs. 4-5 Section 4.1.  Where the plurality of entity profiles (i.e. identities) are stored on a blockchain (i.e. blockchain) by the processing server (i.e. block miner), the processing server being a node in a blockchain network (i.e. indicated by the fact that the block miner publishes a block to the blockchain).)
the receiver of the processing server receiving revised credentials from the computing device (See at least Fromknecht Pgs. 5-6 Section 4.2.  Where the receiver of the processing server (i.e. block miner) receives revised credentials (e.g., a digital signature signed by the new secret key (i.e. signature 2)) from the computing device (i.e. from the identity owner computer).); 
the receiver of the processing server receiving a public key of a cryptographic key pair (See at least Fromknecht Pgs. 5-6 Section 4.2.  Where the receiver of the processing server (i.e. block miner) receives a public key (i.e. new public key (i.e. pknew)) of a cryptographic key pair (i.e. new public key and the new secret key).); and
the processing server updating the specific entity profile stored on the blockchain to include at least the revised credentials and the public key by executing a query on the blockchain (See at least Fromknecht Pgs. 5-6 Section 4.2; also see Pg. 7 Sections 4.3-4.4.  Where the processing server (i.e. block miner) updates the specific entity profile (i.e. identity, e.g., the identity of the owner requesting the update) stored on the blockchain to include at least the revised credentials (e.g., a digital signature signed by the new secret key (i.e. signature 2)) and the public key (i.e. new public key (i.e. pknew)) by executing a query on the blockchain (i.e. by verifying that pkold corresponds to the id by traversing the blockchain for the id).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of storing, generating and managing user accounts, to include the teachings of Fromknecht, in order to provide a decentralized architecture offering inherent fault tolerance, redundancy, and transparency while providing the expected features of a full-fledged Certificate Authority, including public key registration, update, revocation and recovery, as well as public key lookup and verification (Fromknecht Pg. 14 Section 8).	
Examiner Note:  The phrase “the processing server being a node in a blockchain network”, found in the “a memory of a processing server storing” step, is non-functional descriptive material as it only describes, at least in part, details about the processing server, however, the fact that the processing server is a node in the blockchain network fails to affect how any of the positively recited steps are performed and/or the structure of the processing server.  For example, there is no indication that the storing process for a blockchain node differs from a computing device (e.g., a server) that is not a blockchain node.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lof in view of Fromknecht, as applied above, and further in view of Fang et al. (US 2016/0119143 A1) (“Fang”).Regarding Claims 3 and 11:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  However, the combination of Lof and Fromknecht does not explicitly disclose generating, by the processing server, the cryptographic key pair.	Fang, on the other hand, teaches generating, by the processing server, the cryptographic key pair (See at least Fang [0055]; [0151-0152]; [0193-0194].  Where the cryptographic key pair (i.e. public-private key pair) is generated by the processing server (i.e. server).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of using a user identifier to index an encryption key and encrypting a user profile using an initialization vector and the encryption key, to include the teachings of Fang, in order to allow a terminal and a server to cooperate with each other to authenticate an identity of a user (Fang [0200]).

Regarding Claims 4 and 12:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  However, the combination of Lof and Fromknecht does not explicitly disclose electronically transmitting, by the transmitter of the processing server, a private key of the cryptographic key pair to the computing device.	Fang, on the other hand, teaches electronically transmitting, by the transmitter of the processing server, a private key of the cryptographic key pair to the computing device (See at least Fang [0055]; [0151-0152]; [0193-0194].  Where the transmitter of the processing server (i.e. server) electronically transmits a private key (i.e. apparatus private key) of the cryptographic key pair (i.e. public-private key pair) to the computing device (i.e. terminal).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of using a user identifier to index an encryption key and encrypting a user profile using an initialization vector and the encryption key, to include the teachings of Fang, in order to allow a terminal and a server to cooperate with each other to authenticate an identity of a user (Fang [0200]).

	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lof in view of Fromknecht, as applied above, and further in view of Corella (US 2001/0032310 A1).Regarding Claims 7 and 15:  The combination of Lof and Fromknecht discloses the method of claim 6 and the system of claim 14.  Lof further discloses wherein the hash value is generated via the application of one or more hashing algorithms (See at least Lof [0125-0128].  Where the hash value (i.e. hash, e.g., HMAC) is generated via the application of one or more hashing algorithms (e.g., HMAC-SHA1).).
	Lof does not explicitly disclose where the hash value is generated by applying one or more hashing algorithms to the identifying information (emphasis added).
 (See at least Corrella [0069]; [0075].  Where the hash value (i.e. cryptographic hash of unsigned certificate 60) is generated via the application of one or more hashing algorithms (i.e. hash function, e.g., SHA-1 or MD5) to the identifying information (i.e. long-term identification information (LTI)).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of applying a hashing algorithm to a portion of a data structure to generate a hash, to include the teachings of Corella, in order to allow a credentials server to maintain a list of cryptographic hashes of currently valid unsigned certificates in a hash table (Corella [0066]).

Regarding Claims 8 and 16:  The combination of Lof and Fromknecht discloses the method of claim 6 and the system of claim 14.  Lof further discloses wherein the hash value is generated via the application of one or more hashing algorithms (See at least Lof [0125-0128].  Where the hash value (i.e. hash, e.g., HMAC) is generated via the application of one or more hashing algorithms (e.g., HMAC-SHA1).).
	Lof does not explicitly disclose where the hash value is generated by applying one or more hashing algorithms to the updated specific entity profile (emphasis added).
	Corella, on the other hand, teaches wherein the hash value is generated via the application of one or more hashing algorithms to the updated specific entity profile (See at least Corrella [0069]; [0075].  Where the hash value (i.e. cryptographic hash of unsigned certificate 60) is generated via the application of one or more hashing algorithms (i.e. hash function, e.g., SHA-1 or MD5) to the updated specific entity profile (i.e. long-term identification information (LTI)).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of applying a hashing algorithm to a portion .

	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lof in view of Fromknecht, as applied above, and further in view of Arnold et al. (US 2016/0260169 A1) ("Arnold").Regarding Claims 17 and 18:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Lof discloses where an account module stores, generates and otherwise manages user accounts (e.g., user profiles).  Lof [0066].  For example, the account module facilitates the registration of users and the creation of user accounts for the registered users, and the account module stores account information, such as user profiles and login credentials (including user identifiers, passwords,  email addresses, etc.) in an account database.  Lof [0066]; [0113].  Lof also discloses that the user identifier includes an index and that the index is used to select an encryption key from a table of encryption keys.  Lof [0026]; [0126-0127].  However, the combination of Lof and Fromknecht does not explicitly disclose, but Arnold in the analogous art of processing financial transactions using a computer network that stores a distributed ledger (Arnold Abstract) teaches:
receiving, by the processing server, a purchase order from an entity associated with the specific entity profile, the purchase order digitally signed by the entity using a private key of the cryptographic key pair (See at least Arnold [0058-0059]; Fig. 5.  Where the processing server (i.e. ledger administration server) receives a purchase order (i.e.  transaction request) from an entity (i.e. client) associated with the specific entity profile (i.e. associated with a client in the distributed ledger), the purchase order (i.e. transaction request) digitally signed by the entity using a private key of the cryptographic key pair (i.e. clients private key).)
receiving, by the processing server, a digitally signed acknowledgment message for the purchase order from a second entity associated with a second entity profile stored in the digital ledger, the digitally signed acknowledgment message being digitally signed using a private key of a cryptographic key pair associated with the second entity (See at least Arnold [0058-0059]; Fig. 5.  Where the processing server (i.e. ledger administration server) receives a digitally signed acknowledgment message for the purchase order (i.e. signed data message) from a second entity (i.e. second client, e.g., another party involved in the transaction) associated with a second entity profile stored in the digital ledger (i.e. associated with a second client in the distributed ledger), the digitally signed acknowledgment message being digitally signed using a private key of a cryptographic key pair associated with the second entity (i.e. second clients private key).);
generating, by the processing server, an irreversible hash value associated with the purchase order (See at least Arnold [0009]; [0058]; [0063]; [0066]; Fig. 5.  Where the processing server (i.e. ledger administration server) generates an irreversible hash value (i.e. a hash, e.g., when the server signs the transaction at step 518, and/or when a hash of the signed transaction message is generated for inclusion into the ledger) associated with the purchase order (i.e. associated with the transaction request).); and
inserting, by the processing server, the irreversible generated hash value into the digital ledger (See at least Arnold [0063]; [0066]; Fig. 5.  Where the processing server (i.e. ledger administration server) inserts (i.e. includes) the irreversible generated hash value (i.e. hash of the signed transaction message) into the digital ledger (i.e. new ledger).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of storing, generating and managing user .

Response to Arguments
Claim Interpretation
	Applicant’s remarks indicate that amended claims 9, 12, and 14 do not invoke 35 U.S.C. § 112(f).  Amendment, p. 8-9.  Examiner respectfully disagrees.  Claims 9, 12, 14 and 18 continue to use a generic placeholder (e.g., a receiver of the processing server, a transmitter of the processing server, processing server) that is coupled with functional language (e.g., storing a claim request, electronically transmitting authentication credentials, etc.) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Examiner notes that a processing server cannot be viewed as “sufficient structure”, especially in view of Applicant’s disclosure that indicates that the processing server could be only software.  Specification [0095].  Applicant’s disclosure does not describe what a “receiver of a processing server” or a “transmitter of a processing server” comprises, accordingly it appears logical that, in an embodiment where the processing server is software, the receiver of the processing server and the transmitter would also be software.  In this hypothetical, yet reasonable, embodiment claim 9 would not comprise any hardware (e.g., a processor).  Rather, the entire system would be comprised of software and/or software modules, which is non-statutory under 35 U.S.C. 101.  Examiner has provided a suggested claim amendment in the “Claim Interpretation” section, seen above, to overcome this issue.
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 3, 5 and 9-16 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected some of the previously cited issues, however some issues still remain.  Examiner has updated the 112(b) rejection to address the remaining issues.
Claim Rejections – 35 U.S.C. § 101	Applicant's arguments with respect to the 35 U.S.C. § 101 have been fully considered but they are not persuasive.
	Applicant argues that the amended independent claims do not constitute certain methods of organizing human activity because using a blockchain cannot be done mentally.  Amendment, p. 11.  This argument is unpersuasive.  Examiner initially notes that the 101 rejection indicates that the concept/abstract idea recited in the claim(s) falls within the “Certain Methods of Organizing Human Activity” grouping of the 2019 PEG because it describes a commercial interaction (e.g. account management between a user/entity and a service platform).  There is no requirement in this particular grouping that the steps recited in the claim be capable of being performed in the human mind.  Rather, there is a separate grouping “Mental Process” listed in the 2019 PEG that has this requirement.  Furthermore, even if the concept/abstract idea was considered to be in the Mental Processes grouping, Examiner contends that the use of a blockchain, when recited at a high level as it is in claim 9, would not preclude the claim from being in this grouping.  The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit See MPEP 2106.04(a)(2)(III)(C).
	Applicant argues that claim 1 at least "applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception" because the claim stores entity profiles and updates entity profiles stored on a blockchain.  Amendment, pp. 11-13.  Examiner respectfully disagrees.  Examiner has identified/interpreted the abstract idea recited in the claims to be “managing various user data (e.g., by querying, updating, receiving, storing, and/or providing user data) which is needed for a transaction and/or authentication.”  Based on this interpretation, the steps of storing information on blockchain and updating a blockchain would fall within the confines of the abstract idea especially since Applicant’s specification describes a blockchain as a ledger and/or a growing list of data records.  Specification [0024].  Phrased differently, the storing and updating of information on the blockchain is recited at a high level of generality.  In the instant claims, the blockchain is merely used as a means for storage (e.g., in place of a memory in a computer), and there is no indication in the claims that the particular manner the information is stored and/or updated in the blockchain involves any inventive programming/steps.  Rather, the blockchain/ledger, at best, is used as a tool to implement a portion of the abstract idea.	Applicant argues that claim 1 provides a method to enable a uniform settlement system, e.g. the blockchain network, that reduces the amount of processing as well as the amount of communications and fund transfers, and concludes that the claim as a whole integrates a judicial exception into a practical application.  Amendment, pp. 13-15.  Examiner respectfully disagrees.  Claim 1 recites the See MPEP 2106.05(f).  Accordingly, whether considered alone or in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection above, all claims remain rejected under 35 U.S.C. § 101.
Claim Rejections – 35 U.S.C. § 103	 Applicant argues that the disclosures of Lof, Lieberman, and Damm-Gossens, individually or in combination, fail to disclose, teach, or suggest all the features of independent claim 1.  Amendment, pp. 15-18.  Specifically, Applicant refers to the storing of entity profiles in a blockchain and the updating of a specific entity profile on the blockchain.  Id.  Examiner agrees that the previously cited prior art fails to explicitly disclose the storing of entity profiles in a blockchain and the updating of a specific entity profile on the blockchain, accordingly, an additional reference, Fromknecht, has been added to the current art rejection to teach these and other features.  Examiner contends that the combination of Lof and Fromknecht disclose and/or teach all of the features of independent claims 1 and 9 as currently recited.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Hanna (US 2018/0374097 A1) discloses a system that provides an online user profile identity verification and, in embodiments, authentication, so as to create a trusted online environment for enabling secure e-commerce transactions and other online transactions.  Hanna [0033].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        February 27, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685